DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 1, “CROSS-REFERENCES TO REALATED APPLICATION” needs to be indicated. See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 20170111854).
Regarding claim 1, Ho discloses a method of wireless communication (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the method comprising: 
determining to switch operations of an access point from a first radio frequency channel to a second radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]); 
analyzing content of data packets handled by the access point (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]);
 	determining whether at least one online game is running on a set of devices connected to the access point based on the analyzing of the content of the data packets (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation, the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic 9e.g., video traffic [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second Aps or frequencies based, at least in part, on the identified traffic type [step 506] [0091]); and 
delaying the switching of the operations of the access point from the first radio frequency channel to the second radio frequency channel when the at least one online game is running on the set of devices connected to the access point (if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]).

Regarding claim 15, Ho discloses a method of wireless communication  (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the method comprising: 
determining to switch operations of an access point from a first radio frequency channel to a second radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]);
 determining whether a particular category of applications is running on a set of devices connected to the access point (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second APs or frequencies based, at least in part, on the identified traffic type [step 506] [0091]); and 
23WO 2020/022952PCT/SG2018/050372 delaying the switching of the operations of the access point from the first radio frequency channel to the second radio frequency channel when the particular category of applications is running on the set of devices connected to the access point (if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]).

Regarding claims 4 and 16, Ho discloses wherein the switching is delayed when the first radio frequency channel is able to support a bandwidth requirement of the at least one online game (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]).  

Regarding claims 5 and 18, Ho discloses switching the operations of the access point from the first radio frequency channel to the second radio frequency channel when the at least one online game is running on the set of devices connected to the access point and the first radio frequency channel is unable to support the bandwidth requirement of the at least one online game (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]).  

Regarding claims 6 and 19, Ho discloses wherein the determining to switch the operations of the access point comprises one of: detecting a radar signal in the first radio frequency channel; or detecting that a condition of the first radio frequency channel is undesirable (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the APs [0036]).  

Regarding claim 17, Ho discloses wherein the determining of whether the particular category of applications is running on the set of devices connected to the access point comprises: analyzing content of data packets handled by the access point (the first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]).

Regarding claims 7 and 20, Ho discloses further comprising: ceasing the delaying of the switching when the at least one online game is inactive or terminated at the set of devices connected to the access point (the AP may determine when a real time traffic flow terminates, and thereafter perform opportunistic device steering operations [0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of MENCHACA et al. (US 2013/0100803).
Regarding claim 8, Ho discloses an apparatus for wireless communication  (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the apparatus comprising: 
a channel switching engine configured to determine to switch operations of the apparatus from a first radio frequency channel to a second radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]);
a database configured to store a particular category of applications (Fig. 3: a memory 340 may include on or more packet queues 342 for each of a plurality of different priority levels or access categories [0061]. For example, Fig. 4: shows queues 410, which may be one embodiment of the packet queues 342 of Fig. 3 [0068-0069]); and 
a quality of service engine configured to determine, The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second APs or frequencies based, at least in part, on the identified traffic type [step 506] [0091]), wherein the channel switch engine is further configured to delay the switching of the operations of the apparatus from the first radio frequency channel to the second radio frequency channel when the particular category of applications is running on the set of devices connected to the apparatus (if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]). Ho does not expressly disclose set of unique signatures.
MENCHACA teaches application based bandwidth control for communication networks. More specifically, MENCHACA teaches a plurality of features associated with each of the plurality of packet streams can be determine based the packet stream signature or fingerprint [0019-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ho with the teaching of MENCHACA in order to implement an application based bandwidth control mechanism to improve the performance of each of the applications and overall performance of the system [0014].
Regarding claims 2 and 10, Ho discloses all the claim limitations as stated above. Further, Ho discloses a first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]. HO does not expressly disclose searching the content of the data packets to look for a unique signature of each online game of the at least one online game.
MENCHACA teaches application based bandwidth control for communication networks. More specifically, MENCHACA teaches a plurality of features associated with each of the plurality of packet streams can be determine based the packet stream signature or fingerprint [0019-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ho with the teaching of MENCHACA in order to implement an application based bandwidth control mechanism to improve the performance of each of the applications and overall performance of the system [0014].

Regarding claims 3 and 11, Ho discloses all the claim limitations as stated above. Further, Ho discloses that the AP may classify  downlink data based on a traffic identifier and a destination address [0034]. Further MENCHACA teaches  wherein the unique signature of each online game comprises at least one of a host Internet Protocol address of the online game or a name of the online game (the packet of each packet stream may be tagged based on multiple fields in the packet header. For example, the 5-tuple information in the packet header including the IP source address, IP destination address, TCP source port, TCP destination port, and protocol indicator can be associated with a particular application [0022].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ho with the teaching of MENCHACA in order to implement an application based bandwidth control mechanism to improve the performance of each of the applications and overall performance of the system [0014].

Regarding claim 9, Ho in view of MENCHACA disclose all the claim limitations as stated above. Further, Ho discloses wherein the particular category of applications is online gaming (the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]).

Regarding claim 12, Ho in view of MENCHACA disclose all the claim limitations as stated above. Further, Ho discloses wherein the switching is delayed when the first radio frequency channel is able to support a bandwidth requirement of the particular category of applications, wherein the channel switching engine is further configured to: switch the operations of the apparatus from the first radio frequency channel to the second radio frequency channel when the particular category of applications is running on the set of devices connected to the apparatus and the first radio frequency channel is unable to support the bandwidth requirement of the particular category of applications (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]).

Regarding claim 13, Ho in view of MENCHACA disclose all the claim limitations as stated above. Further, Ho discloses a dynamic frequency selection channels scanning engine configured to detect a radar signal in the first radio frequency channel; and a background scanning engine configured to detect a undesirable condition of the first radio frequency channel, wherein the channel switching engine determines to switch the operations of the apparatus from the first radio frequency channel to the second radio frequency channel based on the detected radar signal in the first radio frequency channel or the detected undesirable condition of the first radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the APs [0036]).

Regarding claim 14, Ho in view of MENCHACA disclose all the claim limitations as stated above. Further, Ho discloses wherein the channel switching engine is further configured to: cease the delay of the switching when the particular category of applications is inactive or terminated at the set of devices connected to the apparatus (the AP may determine when a real time traffic flow terminates, and thereafter perform opportunistic device steering operations [0088]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ZHU et al. (US 2019/0029072) discloses electronic device and communication method.
Sharma et al. (US 2016/0227535) discloses systems and methods for dynamic band switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	June 3, 2022